IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0384
                              Filed January 9, 2020


LARRY LEE SMITH,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Sarah Crane, Judge.



      Larry Smith appeals the summary disposition of his application for

postconviction relief. AFFIRMED.




      Andrew C. Abbott of Abbott Law Office, P.C., Waterloo, for appellant.

      Thomas J. Miller, Attorney General, and Benjamin Parrott, Assistant

Attorney General, for appellee State.




      Considered by Vaitheswaran, P.J., and Mullins and Ahlers, JJ.
                                         2


MULLINS, Judge.

       In 1991, Larry Smith entered an Alford plea1 to indecent contact with a child.

He was sentenced to an indeterminate term of imprisonment not to exceed two

years. He was given credit for time served, and the remainder of the sentence

was suspended.

       In 2018, Smith filed an application for postconviction relief forwarding

generic claims for relief. He supplemented his application with claims of ineffective

assistance of counsel. At the time, Smith was apparently under an involuntary

commitment in Missouri. Pursuant to Iowa Code section 822.6 (2018), the State

moved for summary disposition of Smith’s application as being filed outside the

statute of limitations contained in section 822.3. The State also argued the court

had no jurisdiction to intervene in Smith’s involuntary commitment in a different

state. Following the filing of a plethora of pro se motions and a resistance to

summary disposition, the court entered an order granting the State’s motion. The

court concluded Smith’s application was outside the three-year statute of

limitations and no exceptions to the time bar applied.

       Smith appeals. He argues “the district court failed to consider equitable

tolling as a factor in determining if his claim was time barred.” We agree with the

State that the equitable-tolling argument has not been preserved for our review, as

the argument was neither raised or—as conceded by Smith in his argument—

decided by the district court. See, e.g., Meier v. Senecaut, 641 N.W.2d 532, 538


1 See North Carolina v. Alford, 400 U.S. 25, 37 (1970) (“An individual accused of
[a] crime may voluntarily, knowingly, and understandingly consent to the imposition
of a prison sentence even if he is unwilling or unable to admit his participation in
the acts constituting the crime.”).
                                          3


(Iowa 2002) (“It is a fundamental doctrine of appellate review that issues must

ordinarily be both raised and decided by the district court before we will decide

them on appeal.”). In any event, this court has frequently held that equitable tolling

does not apply to section 822.3.2 And, Smith makes no argument our supreme

court’s recent opinion in Allison v. State, 914 N.W.2d 866 (2018), adopted

equitable tolling under chapter 822. Compare Polk v. State, No. 18-0309, 2019
WL 3945964, at *2 & n.3 (Iowa Ct. App. Aug. 21, 2019) (noting Allison may have

adopted a “variant” of the equitable-tolling doctrine), with Kelly v. State, No. 17-

0382, 2018 WL 3650287, at *4 n.1 (Iowa Ct. App. Aug. 1, 2018) (noting Allison did

not adopt a variant of equitable tolling). In any event, as noted, the arguments

were not preserved for our review.

       We therefore affirm the summary disposition of Smith’s application for

postconviction relief.

       AFFIRMED.




2 See, e.g., McCullough v. State, No. 17-0434, 2018 WL 346463, at *1 (Iowa Ct.
App. Jan. 10, 2018); Long v. State, No. 16-1220, 2017 WL 2684345, at *2 (Iowa
Ct. App. June 21, 2017), further review denied (July 18, 2018); Harrington v. State,
No. 16-0953, 2017 WL 2684340, at *1 (Iowa Ct. App. June 21, 2017), further
review denied (July 18, 2018); Perdue v. State, No. 15-1237, 2016 WL 4036173,
at *1 (Iowa Ct. App. July 27, 2016); Weatherly v. State, No. 15-0681, 2016 WL
1366827, at *1 (Iowa Ct. App. Apr. 6, 2016); James v. State, 858 N.W.2d 32, 33
(Iowa Ct. App. 2014); Everett v. State, No. 12-1032, 2014 WL 3749338, at *2 (Iowa
Ct. App. July 30, 2014); Majors v. State, No. 12-1090, 2013 WL 2637599, at *5
(Iowa Ct. App. June 12, 2013); Fagan v. State, No. 10-0739, 2012 WL 3854635,
at *1 (Iowa Ct. App. Sept. 6, 2012), further review denied (Jan. 17, 2013);
Lawrence v. State, No. 10-1238, 2011 WL 768785, at *2 (Iowa Ct. App. Mar. 7,
2011), further review denied (May 10, 2011); Stringer v. State, No. 08-0188, 2008
WL 5235491, at *2 (Iowa Ct. App. Dec. 17, 2008), further review denied (Feb. 18,
2009).